Citation Nr: 0610648	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  99-04 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher rating for a service-connected low 
back disability, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO denied a 
claim of entitlement to service connection for low back 
disability.  The veteran testified before the Board at a 
hearing held at the Montgomery RO in January 2001, and the 
Board remanded the claim in February 2001.  A September 2001 
RO rating decision granted service connection for arthralgia 
of the lumbar spine with a history of low back strain, and 
assigned a 10 percent initial evaluation effective to the 
date of claim; July 1, 1997.  The veteran appealed the 
initial rating assigned, and the claim remained on appeal.  
AB v. Brown, 6 Vet. App. 35 (1993).  The Board remanded the 
claim to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., in November 2004 for further development.


FINDINGS OF FACT

The veteran's low back disability has been manifested by 
episodic paraspinal muscle spasm with decreased forward 
flexion and lateral spine motion, but overall limitation of 
motion not more than moderate in degree with flexion greater 
than 30 degrees.




CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating of 20 percent, but no greater, for low back disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2004-05); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 
(1997-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an initial evaluation in 
excess of 10 percent for his service connected lumbar spine 
disability.  For the reasons and bases set forth below, the 
Board grants an initial disability rating of 20 percent, but 
no greater, for low back disability.

By means of a rating decision dated September 2001, the RO 
granted service connection for arthralgia of the lumbar spine 
with history of low back strain, and assigned an initial 10 
percent rating, under Diagnostic Code 5295, effective to the 
date of claim; July 1, 1997.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2003), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).

The veteran's lumbar spine disability has been evaluated as 
10 percent disabling effective to the date of claim; July 1, 
1997.  Effective September 23, 2002, VA revised the criteria 
for evaluating intervertebral disc syndrome (IVDS).  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  Effective September 
26, 2003, VA revised the criteria for evaluating diseases and 
injuries of the Spine, to include a renumbering of the 
diagnostic codes.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The veteran's 10 percent rating in effect from the time of 
filing of the claim came under the 'old" criteria of 
Diagnostic Code 5295.  This rating represented lumbosacral 
strain with characteristic pain on motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1997-2003).  A 20 percent 
rating under this diagnostic code was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.  The maximum 40 percent rating is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  Alternatively, a 20 
percent rating could be assigned for moderate limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1997-2003).  A 30 percent rating is warranted for severe 
limitation of lumbar spine motion.  Id.

Under the new criteria, a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004-05).  A 40 percent rating 
requires forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  Id.  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.

Analysis

During the appeal period, the veteran's range of motion 
findings have ranged from 66-104 degrees of forward flexion, 
30-42 degrees of backward extension, 21-56 degrees of left 
lateral flexion, and 22-48 degrees of right lateral flexion.  
The VA examiner in March 2001 found objective evidence of 
painful motion, spasm, weakness and tenderness.  An April 
2001 VA clinic record documented decreased forward flexion 
due to paraspinal spasm.  In June 2003, he reported to his 
private physical low back pain with lumbosacral tenderness 
noted on examination.  However, VA examinations in August 
1997 and September 2003 were essentially unremarkable.  The 
veteran reports of flare-ups of disability occurring during 
inclement weather.  With consideration of functional 
impairment during flare-ups of disability pursuant to 
38 C.F.R. §§ 4.40 and 4.45, the Board exercises reasonable 
doubt in favor of the veteran by finding that the veteran's 
overall lumbar spine disability more closely approximates the 
criteria for an initial 20 percent rating under the "old" 
Diagnostic Code 5295 due to episodic paraspinal muscle spasm 
with decreased forward flexion and lateral spine motion.  

However, the preponderance of the evidence demonstrates that 
the veteran is not entitled to an initial rating in excess of 
20 percent for his lumbar spine disability.  His range of 
motion findings during flare-ups of disability are less than 
moderate in degree with no listing of the spine, positive 
Goldwaite's sign, loss of lateral motion due to arthritic 
changes or abnormal motion on forced motion.  Furthermore, 
his range of forward flexion of the thoracolumbar spine is 
far greater than 30 degrees and there is no evidence of 
ankylosis.  As such, the criteria for a higher initial 
evaluation under either the "old" or "new" criteria have 
not been met.  

The Board notes that the veteran has not been found to have 
IVDS of the lumbosacral spine so the provisions for 
evaluating intervertebral disc syndrome (Diagnostic Code 5293 
prior to September 23, 2003, and Diagnostic Code 5243 from 
September 23, 2003), are not applicable.

In summary, the Board finds that the veteran is entitled to 
an initial 20 percent rating under the "old" Diagnostic 
Code 5295 effective to the date of claim.  The Board has 
considered the veteran as competent to describe his symptoms 
of painful motion, weakness, stiffness, fatigability and lack 
of endurance.  In fact, his credible report of symptoms has 
been relied upon in assigning a 20 percent evaluation.  The 
lay and medical evidence, however, preponderates against a 
higher evaluation.  The benefit of the doubt has been 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

The Board has also considered whether to refer the veteran's 
claim to the Director of Compensation and Pension Service for 
extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b).  The veteran has not required any 
hospitalized treatment for his lumbar spine disability nor 
does his claims folder reflect any factors that would be 
considered exceptional or unusual for his type of disability.  
He has reported missing work a "few times" due to his back 
disability which, in and of itself, does not suggest marked 
interference with employability.  Rather, his 20 percent 
rating contemplates compensation for loss of working time 
from exacerbations.  38 C.F.R. § 4.1 (2005).  The Board does 
not find the extent of the veteran's symptoms to be out of 
proportion to the schedular disability rating assigned and, 
therefore, finds no basis upon which to refer the case to the 
Director of Compensation and Pension for extraschedular 
consideration.  VAOPGCPREC 6-96 (Aug. 16, 1996).

Duties to notify and assist

The Board has carefully reviewed the claims folder to ensure 
compliance with the duty to assist and notify provisions of 
the Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 
475, 114 Stat. 2096 (2000).  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  Specifically, VA 
has a duty to notify a claimant (and his representative) of 
any information, whether medical or lay evidence or 
otherwise, not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) VA 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)

The veteran's claim originates from an appeal to the initial 
rating assigned after a grant of service connection for 
lumbar spine disability.  His service connection claim was 
filed in July 1997, and granted by means of a September 2001 
RO rating decision.  The veteran filed a notice of 
disagreement (NOD) with respect to the initial rating 
assigned and, in April 2002, the RO issued the veteran a 
statement of the case (SOC) which advised him of the Reasons 
and Bases for its denial, and the schedular criteria of 
Diagnostic Code 5295.  Thereafter, a June 2003 letter advised 
the veteran that, to establish entitlement to an increased 
evaluation, the evidence must show that the service connected 
condition worsened.

The June 2003 letter, additional letters dated January 2004, 
July 2004 and January 2005, and the rating decision on 
appeal, the SOC, supplemental statements of the case (SSOC's) 
and the Board's November 2004 remand directives, told the 
veteran what was necessary to substantiate his claim for a 
higher initial rating.  In fact, the rating decision on 
appeal, the SOC and the multiple SSOC's provided him with 
specific information as to why his claim was being denied, 
and of the evidence that was lacking.  The October 2005 SSOC 
was directed by the Board to ensure that the veteran was 
notified of all applicable schedular criteria pertaining to 
his type of lumbar spine disability.  The letters cited above 
satisfied the elements of (2) and (3) by notifying the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the documents explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The January 2005 letter informed him "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The August 2004 SOC and October 2005 SSOC supplied 
the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1).

Based on multiple communications of record, The Board finds 
substantial compliance with VA's notice requirements.  At 
bottom, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This is due to impossibility as the 
initial claim stemmed from an application for service 
connection filed prior to the enactment of the VCAA in 
November 2000.  This de minimis notice defect has resulted in 
no prejudicial harm to the veteran.  There is no indication 
that any aspect of the VCAA compliant language that may have 
been issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Additionally, neither the veteran nor his 
representative has pleaded with any specificity that a notice 
deficiency exists in this case.  In this case, the veteran 
was given VCAA compliant notice with respect to the criteria 
necessary to establish a higher initial evaluation after he 
filed his NOD, and the VCAA notice requirements have been 
met.  See generally Dingess and Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. Mar. 3, 2006).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claim on appeal.  There are no outstanding requests 
for VA to obtain any records identified by the veteran as 
relevant to his claim on appeal.  VA has also provided the 
veteran with three examinations during the appeal period with 
the last examination being scheduled after his report of 
increased lumbar spine symptoms.  The examination reports of 
record provide the necessary findings to fairly adjudicate 
the claim.  The evidence and information of record, in its 
totality, provides the necessary information to decide the 
case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).  The Board sees no areas in which further development 
is needed.  

ORDER

The claim of entitlement to an initial 20 percent rating for 
low back disability is granted subject to the provisions 
governing the payment of monetary benefits.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


